             IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                Case No. 20-03020-01-CR-S-MDH
v.

JOSEPH FERZELY,

                    Defendant.

                               MOTION FOR DETENTION

      Comes now the United States of America, by and through Timothy A. Garrison,

United States Attorney for the Western District of Missouri, and the undersigned Assistant

United States Attorney, and hereby moves this Court to order the detention of the

defendant, JOSEPH FERZELY, and states the following in support of the motion:

      1. An indictment has been filed charging the defendant with receipt and

          distribution of child pornography, in violation of Title 18, United States Code,

          Sections 2252(a)(1) and (b)(1).

      2. Title 18, United States Code, Section 3142(f) provides, in pertinent part, that

          hearing must be held by the appropriate judicial officer to determine whether

          any condition or combination of conditions “will reasonably assure the

          appearance of such person as required and the safety of any other person and the

          community” if the attorney for the Government moves for such a hearing and

          the case involves:




         Case 6:20-cr-03020-MDH Document 7 Filed 02/24/20 Page 1 of 4
             “(E) any felony that is not otherwise a crime of violence that involves a minor

             victim… .”

      3. Title 18, United States Code, Section 3142(e) mandates, subject to rebuttal, “it

          shall be presumed that no conditions or combination of conditions will

          reasonably assure the appearance of a person as required and the safety of the

          community if the judicial officer finds that there is probable cause to believe that

          there is probable cause to believe that the person committed—(E) an offense

          involving a minor victim under section 2252(a)(2)… of this title.”

      4. On February 4, 2020, members of the Missouri State Highway Patrol, and the

          Southwest Missouri Cybercrimes Task Force executed a search warrant upon

          the defendant’s home after investigators downloaded a video file depicting an

          adult male vaginally and anally raping children from a device located at the

          defendant’s residence.

      5. A preliminary forensic examination of a computer belonging to the defendant

          revealed multiple video files containing depictions of child pornography.

      6. This Court is obligated to consider “the nature and circumstances of the offense

          charged, including whether the offense… involves a minor victim… .” See 18

          U.S.C. § 3142(g)(1).

      7. The evidence against the defendant is overwhelming.              See 18 U.S.C. §

          3142(g)(2).

      Wherefore, based upon the foregoing, the United States submits that there is clear

and convincing evidence that there are no conditions which the Court could place upon the



         Case 6:20-cr-03020-MDH Document 7 Filed 02/24/20 Page 2 of 4
defendant that would reasonably assure the defendant’s appearance in Court and the safety

of the community. The Government therefore requests that a detention hearing be held and

that the defendant be detained pending trial of this matter.



                                                         Respectfully submitted,

                                                         Timothy A. Garrison
                                                         United States Attorney


                                                  By:    /s/ James J. Kelleher_____
                                                         James J. Kelleher
                                                         Assistant United States Attorney
                                                         Missouri Bar No. 51921




         Case 6:20-cr-03020-MDH Document 7 Filed 02/24/20 Page 3 of 4
                             CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a copy of the foregoing was delivered on

February 24, 2020, to the CM-ECF system of the United States District Court for the

Western District of Missouri for electronic delivery to all counsel of record.



                                          /s/ James J. Kelleher
                                          James J. Kelleher
                                          Assistant United States Attorney




         Case 6:20-cr-03020-MDH Document 7 Filed 02/24/20 Page 4 of 4
